Citation Nr: 9910278	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  94-48 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an effective date earlier than May 6, 
1993, for service connection for depressive disorder.

3.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for mitral valve prolapse (MVP) with systolic 
murmur.

4.  Service connection for non-insulin dependent diabetes 
mellitus (NIDDM) as secondary to service-connected status 
post Billroth I gastrectomy with vagotomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The veteran had verified active military service from July 
1978 to September 1986, with over seven years of prior, 
unverified active service.

This appeal is from June 1994 and February 1997 rating 
decisions of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  The Board 
remanded the case in November 1997 for additional development 
relating to the issues on appeal from the former rating 
decision.  While in remand status, the appellant perfected an 
appeal from the latter rating decision.  The latter rating 
decision denied secondary service connection for disability 
(non-insulin dependent diabetes mellitus) as proximately due 
to or the result of service-connected status post Billroth I 
gastrectomy with vagotomy.  The former rating decision had 
adjudicated the other issues on appeal.

While on remand, the RO adjudicated whether there was clear 
and unmistakable error in the May 1987 original denial of 
service connection for MVP with systolic murmur.  The RO 
notified the appellant of the decision and of his appellate 
rights by letter of March 25, 1998.  The appellant has not 
initiated an appeal from that rating, and the Board has no 
jurisdiction over that matter.  The Board does not in this 
decision consider the evidence of record to determine whether 
there was clear and unmistakable evidence in the original 
denial of service connection for MVP with systolic murmur.

In statements of October and November 1997, the appellant 
raised claims, respectively, for increased rating for his 
service-connected "stomach condition" and for a temporary 
total rating for surgery claimed as related to the stomach 
condition.  The RO has not adjudicated either claim.  They 
are referred to the RO for appropriate action.

The Board defers appellate review of the claim for secondary 
service connection for NIDDM for reasons stated in the remand 
that follows this decision.


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence of a nexus between orthopedic or neurologic symptoms 
in the cervical spine noted in service and currently 
diagnosed disorder of the cervical spine.

2.  The appellant's statement in support of claim dated 
September 23, 1987, and received by VA September 27, 1987, 
did not identify service connection for depressive disorder 
as a benefit sought from VA; no other document of record 
prior to May 6, 1993, identified service connection for 
depressive disorder as a benefit sought from VA.

3.  The RO denied a claim for service connection for MVP with 
systolic murmur in June 1988, and notified the appellant of 
that decision and of his appellate rights by letter of June 
7, 1988; the appellant did not appeal the decision during the 
year subsequent to the date of the notice.

4.  Evidence presented or secured since June 1988 is not so 
significant that it must be considered in order to decide the 
merits of the claim fairly.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disorder is not well grounded, and VA has no 
duty to assist the appellant in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  An effective date earlier than May 6, 1993, for service 
connection for a depressive disorder is not warranted.  
38 U.S.C.A. §§ 5110, 5107 (West 1991); 38 C.F.R. § 3.400 
(1998).

3.  The June 1988 rating decision denying service connection 
for MVP with systolic murmur is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(1998).

4.  New and material evidence has not been presented or 
secured to reopen a claim for service connection for MVP with 
systolic murmur.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal a negative January 1966 
National Guard entrance examination report and a negative 
March 1971 Regular Army entrance examination report.  A 
flight physical examination and medical history of January 
1975 noted complaints of intermittent insomnia; the examiner 
noted there were no apparent psychiatric causes for the 
complaints.  In August 1977, complaints of double vision were 
felt to be without physiologic cause and possibly to have a 
psychological cause.  Echocardiogram findings in September 
1978 showed mitral valve prolapse.  A September 1978 hospital 
report noted an apical systolic murmur.  In August 1983, the 
appellant complained of left arm numbness.  Examination 
revealed decreased strength in the left-hand grip.  There was 
a question of narrowing of the C4-C5 intervertebral space.  
The impression was neuritis.

In a June 1984 service medical history, the appellant's 
response was positive regarding nervous trouble and negative 
regarding trouble sleeping and depression.  The appellant 
underwent psychiatric evaluation and treatment from January 
to May 1985 for complaints of insomnia at night, sleeping 
during the day, and easy irritability.  A January 1985 
psychiatric evaluation noted complaints of the onset of 
middle insomnia related to esophageal reflux starting after 
surgery in 1978.  Multiple abdominal surgeries and other 
physical problems were noted.  The examination produced an 
impression of adjustment disorder with mixed features.  A 
March 1986 echocardiogram interpretation included MVP.

A March 1986 evaluation to determine advisability of referral 
to a Medical Evaluation Board (MEB) noted a long history of 
middle insomnia, with recent weight loss and despondency.  
The impression was primary affective disorder with multiple 
somatic complaints.  A June 5, 1986, medical summary and 
examination report for the MEB diagnosed, in pertinent part, 
primary affective disorder and MVP.  The report noted a long 
history of diffuse anxiety, insomnia, and increased 
irritability, multiple psychiatric evaluations, but only 
recent treatment.  A June 10, 1986, examination report for 
the MEB found the heart abnormal due to grade II/VI systolic 
murmur and mid systolic click.  The June 1986 examinations 
appear to be the last done in service.  A July 1986 document 
entitled MEB Proceedings included, in pertinent part, the 
following diagnoses and findings: primary affective disorder, 
onset approximately 1979, incurred while entitled to base 
pay, not existing prior to service, and permanently 
aggravated by service; and MVP, onset approximately 1984, 
incurred while entitled to base pay, not existing prior to 
service, and permanently aggravated by service.  In August 
1986, the appellant's case underwent review by a Physical 
Evaluation Board (PEB) (finding the appellant medically unfit 
for duty based on unrelated causes), which found neither 
primary affective disorder nor MVP unfitting [for duty] or 
ratable.  No assessment of percentage of disability according 
to VA standards was made for these.

In September 1986, while still in service, the appellant 
completed a formal application for VA disability compensation 
(received by VA in October 1986).  He sought compensation for 
patellofemoral syndrome and for dumping syndrome as a 
residual of his abdominal surgery.  A second formal 
application, also received in October 1986 reiterated the 
same disabilities as the basis of the claim.

A VA examination in November 1986 noted a systolic murmur, 
but made no diagnosis.

In April 1987 the appellant filed an informal claim for 
service connection for a heart condition, which the RO denied 
in a rating of May 1987.  The rating decision noted the 
diagnosis of MVP in service and that the PEB found the 
condition not unfitting for duty and not a ratable 
disability.  The RO notified the appellant of the denial and 
of his appellate rights in a letter of July 14, 1987, which 
stated his heart condition was not incurred in or aggravated 
by service.

On September 29, 1987, the RO received a statement from the 
appellant setting forth 17 enumerated medical conditions for 
which he claimed entitlement to service connection, 
including, in pertinent part, MVP with systolic murmur, and 
sleep disorder.  He also stated, "I also request that any 
other service related problems noted in my records be 
added."  In a March 1988 letter, the RO informed the 
appellant his claim for a heart disorder had been denied by 
the July 14, 1987, letter, because heart disability was not 
shown on his separation examination.  The letter advised the 
type of evidence necessary to establish entitlement to 
service connection for a heart disorder.  In April 1988, the 
appellant submitted copies of the July 1986 MEB proceedings 
previously of record.  By rating decision of June 1988, the 
RO found the evidence not new and material and confirmed the 
prior denial.  The RO notified the appellant of the denial 
and of his appellate rights in a letter of June 7, 1988.

A December 20, 1988, rating decision considered each of the 
claims enumerated in the appellant's September 1987 
statement, denied, in pertinent part, service connection for 
sleep disorder, and again confirmed the denial of service 
connection for MVP with systolic murmur.  No evidence 
pertaining to MVP with systolic murmur had been presented or 
secured between June 1988 and December 20, 1988.  A January 
17, 1989, VA administrative document noted that a dictated 
notice letter should issue instead of the usual form letter.  
A letter of January 26, 1989, informed the appellant of the 
decision, but there is no indication that information of 
appellate rights was attached.

In May 1993, the RO received a statement from the appellant's 
representative that the appellant sought increased 
compensation or non-service-connected pension benefits.  A VA 
Income-Net Worth and Employment Statement received the same 
date included the appellant's statement he had sustained 
injuries in an automobile accident, for which he had received 
treatment, but not hospitalization, in the previous twelve 
months.

A statement from the appellant received June 23, 1993, raised 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), which he averred had been 
diagnosed in service as a sleep disorder.

On July 13, 1993, the RO received the appellant's report that 
he had sustained whiplash injury on April 4, 1992, when a car 
in which he was a passenger backed into a pole.

Thereafter, VA outpatient treatment records from June 1992 to 
June 1993 were associated with the file.  They show a history 
of a car accident two months before June 1992 with reported 
neck problems.  A neurosurgery consultation report in June 
1992 indicated that a repeat MRI (magnetic resonance imaging) 
should be done as soon as possible.  Subsequent notations 
show evaluation and treatment for neck problems attributed to 
the accident.  A June 1993 VA hospital record noted a history 
of a MRI showing cervical disc herniation at two levels.  A 
myelogram and CAT scan were done during hospitalization, and 
they were negative for any operative lesions.

In August 1993, the RO received the appellant's statement 
reiterating the claim for service connection for PTSD.  He 
also asserted that he sustained a nerve injury in an 
accident, which disabled him for work.

In November 1993, the RO received another statement 
reiterating the claim for service connection for PTSD.  The 
appellant requested, in pertinent part, to reopen the claim 
for service connection for MVP with systolic murmur, and 
alleged clear and unmistakable error in the January 1989 VA 
letter notifying him of the denial of service connection for 
sleep disorder.  He quoted the service medical record of June 
5, 1986, that noted a long history of diffuse anxiety, 
insomnia, and increased irritability.

A February 1994 Social Security Administration decision by an 
Administrative Law Judge found that the appellant had a 
herniated cervical disc at C5-6.  He noted the appellant 
sustained neck injury in an April 1992 automobile accident, 
that the herniated disc was shown by MRI (magnetic resonance 
imaging), and that disability began in April 1992.  The judge 
noted other diagnoses that compromised the appellant's 
condition; MVP with systolic murmur was not among them.

On VA examination in April 1994, the appellant reported 
historically, that cardiac murmur and mitral valve prolapse 
were discovered in service during a 1983 orthopedic work-up 
for a coccyx fracture.  He stated the condition was then 
asymptomatic, but that since the diagnosis he has had mid-
sternal chest pain three to four times a week and a sensation 
of pressure radiating to the left side of his neck, with 
associated shortness of breath and diaphoresis.  He also 
reported a neck injury in a motor vehicle accident in 1992.  
He reported insomnia since the early 1970s, with symptoms 
getting progressively worse, being kept awake or awakened by 
pain from orthopedic problems.  He also reported frequent 
nightmares of being in Vietnam.  On examination the neck was 
normal.  Listening to the heart, there was no thrust, and PMI 
(point of maximal impulse) was non-displaced.  There was 
regular rate and rhythm.  There was a I/VI systolic ejection 
murmur, heard best at the apex.  No ectopic beats were heard.  
X-ray of the cervical spine was normal.  Diagnoses included 
cervical spine pain, mitral valve prolapse with minimal 
symptoms, and insomnia.  On psychiatric examination, the 
appellant reported sleep problems and general frustration 
with his multiple physical problems.  The examiner noted 
blunted and withdrawn affect; he diagnosed depressive 
disorder, not otherwise specified.

A rating decision of June 7, 1994, in pertinent part, denied 
service connection for a cervical spine disorder and for 
PTSD, both as not incurred in or aggravated by service; found 
no clear and unmistakable error in the prior denial of 
service connection for a sleep disorder; denied reopening of 
the claim for service connection for MVP with systolic murmur 
for lack of new and material evidence; and granted service 
connection for depressive disorder.  The rating decision 
assigned May 6, 1993, as the effective date of service 
connection for depressive disorder, noting that date as the 
date of a claim for service connection for anxiety.

A July 1994 notice of disagreement initiated the appeal 
regarding the matters at issue herein.  The appellant also 
disagreed with the finding of no clear and unmistakable error 
in the original rating of service-connected gastrectomy.  A 
subsequent rating action found in the appellant's favor on 
that matter, for which appeal was not subsequently perfected.  
The appellant did not disagree with the decision regarding 
PTSD or sleep disorder.  In his statement disagreeing with 
the denial of service connection for MVP with systolic 
murmur, he reported he was treated for "strep throat" or 
tonsillitis on December 25, 1973, at Fort Campbell, records 
of which, he stated, were not in his service medical records, 
but should be available from the hospital.

A September 1994 rating decision again did not reopen the MVP 
claim.  The RO issued a statement of the case in October 1994 
informing the appellant of the legal requirements to 
establish entitlement in each of his claims.  In November 
1994, the RO received the appellant's substantive appeal.

Private medical records submitted in September 1996 show 
treatment for cervical spine disc herniation and for 
depression in August and October 1994.

On VA examination in January 1997, the appellant reported 
chronic neck pain since a motor vehicle accident in 1992 and 
having herniated cervical discs.  Examination noted no 
deformity of the neck; there was limitation of motion in 
several directions.  The appellant also reported the 
diagnosis six or eight months before by a local physician of 
non-insulin dependent diabetes mellitus (NIDDM), controlled 
by diet.  Cardiology examination revealed a regular rhythm 
without murmur.  The purpose of the examination was for other 
matters, and no diagnosis regarding the neck or heart was 
made, and the examiner provided no opinion about a 
relationship between NIDDM and post-gastrectomy dumping 
syndrome or other residuals.

In April 1997, the RO received VA reports of the myelogram 
and computerized tomography (CT) scans of the cervical spine 
done during the June to July 1993 VA hospitalization.  The 
myelogram showed a normal-appearing cervical spine.  The CT 
scan showed changes of mild cervical spondylosis from C4-5 to 
C6-7, most pronounced at C5-6, not resulting in significant 
spinal stenosis or compromise of the neural foramina.  Minor 
right paracentral disc bulging at C5-6 was observed.  The 
reports are silent regarding cause or time of onset of the 
findings.

Private hospital and office medical records from October 1997 
to March 1998 show hospitalizations, surgery, and follow-up 
treatment for abdominal obstruction and other 
gastrointestinal problems.  Significant medical history 
included mitral valve prolapse, which was included among the 
diagnoses of the October-November 1997 hospitalization.  A 
general physical examination of November 11, 1997, noted the 
heart to be normal and without murmur.

In an April 1998 statement, the appellant asserted he had not 
received from the RO a letter advising him of his entitlement 
to submit additional evidence in support of his attempt to 
reopen the claim for service connection for MVP.  He stated 
he was currently under treatment for heart problems, and that 
he was enclosing authorization for the release of information 
by his doctor, which he requested VA to obtain.  There is of 
record a copy of a May 1998 letter from VA to Cardiology 
Associates requesting medical records.  There is no response 
of record from Cardiology Associates.


II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).

VA has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete his 
application for VA benefits.  Nothing in the record suggests 
the existence of evidence not of record that might well 
ground a claim otherwise not well grounded, cf. Robinette v. 
Brown, 8 Vet. App. 69 (1995) (specific reference by claimant 
to evidence that may well ground a claim triggers duty under 
38 U.S.C. § 5103(a) to inform claimant that application is 
incomplete and claimant should provide referenced evidence to 
complete application for benefits), or prove new and 
material.  Cf. Graves v. Brown, 8 Vet. App. 522, 524-25 (to 
same effect regarding attempts to reopen claims) (relying on 
Robinette, 8 Vet. App. 69).

Specifically, the appellant's reference to service hospital 
records of December 25, 1973, does not reach the level of 
specificity necessary to put the Secretary on notice that the 
referenced records might prove new and material.  The 
appellant did not assert that the records pertain to any 
condition for which he seeks service connection.  He 
conjectured that he was treated for one or another condition, 
neither the subject of a claim for benefits.  Neither he (see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), nor the Board 
(see Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998)), is competent to infer that evidence said 
to show treatment for a disorder not the subject of any claim 
at issue is medically related to a claim at issue, thus his 
statement is not notice of evidence potentially relevant to 
this case.

The appellant's statement of April 1998 indicated his 
familiarity with the content of the November 1997 remand, and 
the remand sufficiently informed him to submit any evidence 
relevant to his claim for MVP.  Moreover, on December 1, 
1997, the RO mailed him the letter he asserts he never 
received, and he offers no rebuttal to the presumption of 
regular performance of official administrative duties.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The statement 
of the case had informed the appellant that the claim was 
previously denied for lack of new and material evidence.  
Thus, he is well aware of the necessity to submit such 
evidence to reopen his claim.  Any duty VA may have had to 
inform him to submit the putative evidence was abated when he 
asserted the evidence should be obtained; i.e., he 
demonstrated his actual awareness of that which section 
5103(a) requires VA inform the appellant.  Thus, VA has no 
pending duty under section 5103(a) that precludes making a 
final appellate decision at this time on any matter on 
appeal.  His April 1998 assertion of current treatment does 
not trigger a duty under section 5103(a), because it is not 
testimony or notice that such records, if submitted, would be 
informative about his MVP in service.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

When the RO denies an attempt to reopen a claim and that 
issue reaches the Board on appeal, the Board must determine 
first whether new and material evidence has been presented or 
secured, second, whether the claim as reopened is well 
grounded, and third, if the claim is well grounded (after 
ensuring the duty to assist under 38 C.F.R. § 5107(b) is 
discharged), evaluate the merits of the claim.  Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999).  

A.  Service Connection for Cervical Spine Disorder

The appellant contends that he incurred a cervical spine 
disorder in service and that the post-service injury merely 
aggravated a condition that originated in service.  The 
appellant has submitted competent medical evidence of a 
current cervical spine disorder.  He has not submitted 
competent medical evidence of a diagnosis of cervical spine 
disorder in service.  He has submitted evidence of a cervical 
spine condition in service, an impression of neuritis and an 
examiner's impression that there was a question of cervical 
spine pathology.  The evidence submitted showing current 
diagnosis clearly fails to show a nexus between the current 
diagnosis and the condition noted in service.  It actually 
clearly attributes the current diagnosis to a car accident in 
1992.

The appellant's theory that his current cervical spine 
disorder is the result of or constitutes the aggravation of 
the condition noted in service is his unqualified medical 
opinion.  As a lay person, he lacks the requisite expertise 
to proffer his medical opinion as evidence upon which a claim 
can be well grounded.  Espiritu, 2 Vet. App. 492 (1992).  In 
short, the appellant has not met "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  Whereas he has not 
submitted a well-grounded claim, VA has no duty to assist him 
to develop the facts in support of the claim.  Id.

B.  Earlier Effective Date for Service Connection for 
Depressive Disorder

"Except as otherwise provided, the effective date of an 
evaluation and award of . . . compensation . . . based on an 
original claim . . . will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (1998).  As regards a grant of direct 
service connection, such as in this case, the effective date 
is prescribed:  "Day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (1998).

The appellant asserts that his statement, received September 
29, 1987, was a claim for service connection for depressive 
disorder.  He avers that the claim for a sleep disorder and 
his request that "any other service related problems noted 
in my records be added" to his claim constituted a claim for 
service connection for depressive disorder, which thus was 
pending as the claim that was granted in June 1994.  He 
argues that a claim for the symptom is a claim for the 
disorder, therefore the effective date should be based on the 
September 1987 statement as the claim at issue.  The Board 
disagrees.

The appellant satisfied the requirement that a formal claim 
be of record before VA benefits may be paid, see 38 C.F.R. 
§ 3.151 (1998), thus, a statement meeting certain criteria 
could be an informal claim for service connection.  See 
38 C.F.R. § 3.155 (1998).  Among the criteria is the 
requirement that the communication from the claimant "must 
identify the benefit sought."  On its face, the appellant 
sought service connection for a sleeping disorder, not for a 
depressive disorder, or even for a psychiatric disorder.  The 
service medical evidence shows insomnia was associated in 
service with gastric symptoms, and was presumably adjudicated 
on that basis.

The appellant was informed of the rating decision, and his 
failure to appeal or to file a more specific claim is 
evidence that his intent was not a claim for service 
connection benefits for depressive disorder.  The statement 
did not by its language indicate that a claim for service 
connection for sleep disorder included a claim for service 
connection for depressive or other psychiatric disorder.  
Thus, the statement was not a claim for service connection 
for depressive disorder within the meaning of section 3.155, 
nor may the effective date of the grant of service connection 
for depressive disorder be based on that statement.  
38 C.F.R. § 3.400 (1998).

The language in the same statement requesting that any 
service-related problems shown in his records be added to his 
claim does not satisfy the specificity requirement of section 
3.155.  The regulation clearly sets the burden on the 
claimant to identify his claim, and the precatory language in 
the September 1987 statement does not satisfy the 
requirement.  Thus, the September 1987 statement seeking 
benefits for unidentified reasons does not constitute a claim 
for service connection for depressive disorder upon which an 
effective date of the June 1994 award of service connection 
can be based.  38 C.F.R. § 3.400 (1998).

The RO found that the appellant's submission of May 6, 1993, 
constituted a claim of entitlement to service connection for 
anxiety, to which the RO deemed the June 1994 grant of 
service connection for depressive disorder responsive.  The 
Board finds no earlier communication from the appellant that 
could constitute the claim based upon which service 
connection for depressive disorder was granted.  
Consequently, the governing statute, 38 U.S.C.A. § 5110 (West 
1991), and regulation, 38 C.F.R. § 3.400(b)(2)(i) (1998), 
preclude an effective date for service connection for 
depressive disorder earlier than May 6, 1993.

C.  Whether New and Material Evidence has been Presented or 
Secured to Reopen a Claim of Entitlement to Service 
Connection for MVP with Systolic Murmur

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1998).

After the RO denied the appellant's claim in June 1988, he 
was advised of the decision and of his appellate rights, as 
required.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§§ 3.103, 19.25 (1998).  He did not initiate an appeal from 
the denial within the time provided, and the decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.302(a) (1998).  

That claim may not now be reopened unless new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  Absent production of 
such new and material evidence, the Board lacks jurisdiction 
to take any action to determine the underlying merits of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board finds finality in the June rather than in the 
December 1988 rating decision because there is indication in 
the record of faulty notice of appellate rights as regards 
the December 1988 decision.  Thus, finality cannot attach to 
that decision.  See 38 C.F.R. §§ 19.25, 20.1103 (1998).  The 
consequence of finding finality in the former rather than in 
the latter decision is that a potentially larger body of 
evidence must be reviewed to determine whether new and 
material evidence has been presented or secured.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1998).

No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  For the purpose of determining whether evidence 
is new and material, its credibility is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Thus, evidence submitted 
since June 1988 is of concern in this case.

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since June 1988 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.

This case is not about whether the appellant has a mitral 
valve prolapse with systolic murmur.  The diagnosis was 
plainly shown in the service medical record, and previous 
denials of the claim acknowledged that fact.  The prior 
disallowance of the claim was for lack of a disability, not 
for lack of MVP.  Whereas the claim was not denied for lack 
of evidence of MVP, new evidence merely showing the appellant 
currently has MVP will not contribute to a more complete 
picture of the circumstances surrounding the origin of 
disability due to MVP incurred or aggravated in service.

The appellant contends the claim for service connection for 
MVP with systolic murmur should be reopened and granted based 
on his submission of service medical records that he avers 
were not considered when the claim was last adjudicated and 
disallowed in December 1988.  The appellant apparently refers 
to the duplicates of service medical records submitted in 
April 1988.  They were initially added to the VA record in 
November 1986 and therefore are not new evidence submitted 
since the most recent final disallowance.

The appellant has submitted photocopies of evidence of record 
in June 1988, medical evidence reporting his report of the 
onset of MVP with systolic murmur in service, the April 1994 
VA examination and private medical records of October 1997 to 
March 1998.  The photocopies of evidence previously of record 
are patently not new, and cannot be new and material.  
38 C.F.R. § 3.156(a).

The VA examiner diagnosed MVP in April 1994 examination.  
That diagnosis was previously of record in the service 
medical records when the claim was previously denied.  
Whether such a condition was shown in service is not at 
issue.  Whether the appellant has a disability resulting from 
a disease or injury incurred or aggravated in service is the 
underlying issue.  The examiner in April 1994 found minimal 
symptoms, a I/VI ejection murmur, and he diagnosed MVP with 
minimal symptoms.  Nothing in the report or the diagnosis 
stated or suggested current disability or that the MVP was 
incurred in or aggravated by service.  Likewise, the finding 
of a systolic ejection murmur the existence of which was 
shown in the record and acknowledged in the previous 
disallowance does not enhance the evidence previously of 
record.  The examination report adds nothing to the picture 
presented by the evidence of record in June 1988.

A January 1997 VA examination report dealing with another 
condition found the heart to be regular, with no murmurs 
present.  Likewise, the November 1997 private hospital 
examination found no murmur.  Evidence showing the appellant 
does not have the claimed cause of a disability cannot be new 
and material to a claim.  Villalobos v. Principi, 3 Vet. App. 
450 (1992).  The private diagnoses of MVP are not significant 
evidence, because proof of the fact of MVP is not at issue.  
The January 1997 VA examination report and the October 1997 
to March 1998 private medical records need not be considered, 
either separately or together with the other evidence of 
record to decide the claim fairly.

Consideration of the evidence submitted since June 1988 is 
not required, either alone or together with the evidence 
already of record, for a fair adjudication of the appellant's 
claim.  Thus, the evidence is not new and material, and the 
claim may not be reopened.

Whereas the claim is not reopened, the Board will not 
consider whether it is well grounded.  Winters, slip op. at 
3-4.  Whereas there is no open claim to be well grounded, VA 
has no duty to assist the appellant to obtain additional 
evidence.  Id.


ORDER

Service connection for a cervical spine disorder is denied.  
An effective date earlier than May 6, 1993, for service 
connection for depressive disorder is denied.  New and 
material evidence not having been presented or secured to 
reopen a claim for service connection for mitral valve 
prolapse with systolic murmur, the benefit sought on appeal 
is denied.



REMAND

In the April 1998 substantive appeal from the denial of 
secondary service connection for NIDDM, the appellant stated 
that physicians in service told him he would develop that 
disorder as a consequence of his gastrectomy with vagotomy.  
He also said that his current physicians had told him that 
his service-connected gastrointestinal condition could cause 
or aggravate NIDDM.  These facts are very like those 
previously held to trigger a duty to inform the appellant 
that his application for benefits is incomplete and that he 
must submit documentation from his doctor of the reported 
medical opinion.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The appellant's April 1998 statement triggers VA's duty to 
inform the appellant of the evidence he must submit to 
complete his application for benefits.  38 U.S.C.A. § 5103(a) 
(West 1991).

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant that his 
application for secondary service 
connection for non-insulin dependent 
diabetes is incomplete.  Inform him that 
to complete his application he must 
submit a statement from a doctor he 
referred to in his April 1998 substantive 
appeal expressing the medical opinion 
that there is a relationship between his 
service-connected status post-gastrectomy 
with vagotomy, or dumping syndrome, and 
his non-insulin dependent diabetes.

2.  If the appellant submits the evidence 
described in the preceding instruction, 
readjudicate the claim for secondary 
service connection for NIDDM, and, if the 
claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals




 

